            Case 1:20-cv-02146-LLS Document 9 Filed 06/17/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVID COLEMAN,

                                Plaintiff,

                    -against-                                    20-CV-2146 (LLS)

OFFICER JOHN DOE; HONORABLE                                     CIVIL JUDGMENT
JUSTICE JANE DOE OF THE NEW YORK
CITY CRIMINAL COURT,

                                Defendants.

         Pursuant to the order issued June 17, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii). The Court declines, under 28 U.S.C. § 1367(c), to exercise

supplemental jurisdiction over any state law claims that Plaintiff may be asserting.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 17, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
